United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1299
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Elizabeth Anderson,                     *
                                        * [UNPUBLISHED]
             Appellant,                 *
                                        *
Unifund CCR Partners,                   *
                                        *
             Defendant.                 *
                                   ___________

                             Submitted: June 24, 2011
                                Filed: June 29, 2011
                                 ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Elizabeth Anderson appeals the district court’s1 adverse grant of summary
judgment in this foreclosure action. After carefully reviewing the record, we conclude
that summary judgment was proper for the reasons the district court stated, and we
find no abuse of discretion in the refusal to appoint counsel to represent Ms.

      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
Anderson, see Davis v. Scott, 94 F.3d 444, 447 (8th Cir. 1996). Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




                                      -2-